Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment and request for continued examination (RCE) submitted on 04/22/2022. Claims 1, 9, and 24-30 have been amended. Thus, claims 1-30 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 24 and 28 including:
“at least one feed via connected to the at least one radiating element, the at least one feed via configured to connect to at least one transmission line through the at least one opening; and a conductive cage comprising at least three ground vias connected to the ground plane at positions that are distributed around the at least one opening, lengths of the at least three ground vias extending a portion of a distance between the ground plane and the at least one radiating element; and at least one shorting strip connected between the conductive cage and the at least one feed via” recites in claim 1, 
“conductive means for attenuating electromagnetic radiation generated by the four feeding means, the conductive means distributed around the at least one opening and implemented within a portion of the multiple dielectric layers, the conductive means connected to the grounding means” recites in claim 24, and
“attenuating, using a conductive cage of the pair of antenna assemblies that is connected to the ground plane and distributed around the opening of the ground plane, electromagnetic radiation generated by the passing of the wireless communication signals to the radiating elements” recites in claim 28.
Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             04/27/2022